Exhibit 10.18

AMENDMENT TO LEASE AGREEMENT

AMENDMENT TO LEASE AGREEMENT (this “Amendment”) dated as of August 18, 2011 by
and among Dakota Plains, Inc., a Minnesota corporation f/k/a Dakota Plains
Transport, Inc., a Nevada corporation (“Landlord”) and Dakota Petroleum
Transport Solutions, LLC, a Minnesota Limited Liability Tenant (the “Tenant”).

WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
as of November 4, 2009 (the “Agreement”);

WHEREAS, Landlord and Tenant each desire to amend the Agreement to add
clarification language regarding the capitalization of assets set forth in
Section 6 of the Agreement;

WHEREAS, Section 26 of the Agreement provides that the Agreement may be amended
by an agreement made in writing and signed by DP and the Tenant.

NOW, THEREFORE, in consideration of the premises, the mutual agreements
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Landlord and Tenant, intending
to be legally bound, agree as follows:

1.                   Amendments. Section 6 of the Agreement is hereby amended
and restated in its entirety to read as follows:

a)                   Personal Property. Tenant shall pay before delinquency all
taxes, assessments, license fees, and other charges that are levied and assessed
on personal property, alterations and trade fixtures included in the Premises.

 

b)                   Real Property Taxes. Tenant shall pay all Real Property
Taxes upon the Property payable during the Term of this Lease, prorated for any
partial calendar years during the Term hereof, provided that Landlord provides
or causes the tax bills therefor to be provided Tenant at least the later of (i)
thirty (30) days prior to the date the same are due without penalty or (ii) ten
(10) business days following Landlord’s receipt of such tax bills. Upon written
request of Landlord, Tenant shall provide a receipt of such payment to Landlord.
Alternatively, at Landlord’s election, Landlord may bill Tenant for installments
of Real Property Taxes no more than sixty (60) days prior to such due date, and
Tenant shall pay Landlord the amount of such billing within ten (10) days of
such due date. The term “Real Property Taxes” shall mean and include all taxes,
general and special assessments (amortized over the longest period available to
Landlord) and other governmental charges, general and special, including,
without limitation, assessments for public improvements or benefits, which
shall, during the Term, be assessed, levied, and imposed by any governmental
authority upon the Property. Real Property Taxes shall not include any late fees
or penalties (unless arising from Tenant’s failure to timely pay the same as set
forth above), any municipal, county, state or federal income or franchise taxes
of Landlord, or documentary transfer taxes in connection with any transfer, sale
or change in ownership of all or part of the Property. Tenant shall have the
right to diligently contest the amount or validity of any Real Property Taxes
upon the Premises or any part thereof, with the appropriate governmental agency
by appropriate legal proceedings, and shall be entitled to the economic benefit
of the final resolution thereof to the extent such benefit relates to the Term
hereof.

 

c)                   Maintenance, Repair, and Premises Expansion Expenses.
Tenant shall pay all costs and expenses to perform all maintenance and repair of
the Premises, and to acquire expansion, improvements or additions to the
Premises. Any such additions or expansions shall become the property of the
Landlord and subject to this Lease as part of the Premises.

 

 

 

d)                   Asset Capitalization. For accounting and financial
reporting requirements, the entity that directly pays for any improvements to
the Premises will capitalize those costs in accordance with generally accepted
accounting principles in the U.S. and amortize or depreciate the capitalized
amounts over the applicable period.  Specific to the additions and expansions
known as the “Phase III Leasehold Improvements”, the Tenant has directly paid
the cost on these Leasehold Improvements.  Therefore, the Tenant will capitalize
and amortize these Leasehold Improvements over the expected term of the lease
for accounting and financial reporting requirements.  In the absence of a
specific Agreement or Amendment, the existing and future “expansions,
improvements or additions to the Premises” shall become the property of the
Landlord upon the expiration or earlier termination of the Lease.

 

2.                   Miscellaneous. The laws of the State of Minnesota shall
govern the validity and the construction of this Amendment without regard to
principles of conflict of laws. Except as specifically set forth herein, all
terms and provisions of the Agreement shall remain in full force and effect with
no other modification or waiver. This Amendment may be executed in two or more
counterparts, and delivered by facsimile or other means of electronic
communication, each of which shall be considered an original.

[Signature Page Follows]

 

 

 

 

 

 

 

 

2

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first set forth above.

 

  LANDLORD:           DAKOTA PLAINS, INC. (f/k/a DAKOTA PLAINS TRANSPORT, INC.)
    a Minnesota corporation                 By /s/ Gabe Claypool     Name
Gabriel G. Claypool     Its Chief Manager                 TENANT:          
DAKOTA PETROLEUM TRANSPORT SOLUTIONS, LLC     a Minnesota limited liability
company                 By /s/ William A. Emison     Name William A. Emison    
Its Chief Manager  

 

 

 

 

 



3

 